[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This proceeding is a motion requesting that the court draft a memorandum of decision articulating its reasons for granting the plaintiff's motion to strike three special defenses.1 The court notes that § 10-43 of the Practice Book does not require a memorandum of decision in this case. The motion to strike each special defense was premised on only one ground. Nevertheless, the court acquiesces to the plaintiffs request for a memorandum, not as a matter of right but as a matter or courtesy.
The first special defense was stricken because contributory negligence is not a proper defense to a breach of contract claim. Deluca, Inc. v.Modern Packaging, Superior Court, judicial district of Waterbury, Docket No. 149871 (October 20, 1999, Pellegrino, J.); Hiltunen v. Hiltunen,
Superior Court, judicial district of Stamford-Norwalk at Stamford, Docket No. 157415 (November 13, 1997, Lewis, J.). The second special defense was stricken because laches is not a proper defense in an action at law. A.Sangivanni  Sons v. F.M. Floryan  Co., 158 Conn. 467, 474 (1969);Giordano v. Giordano, 39 Conn. App. 183, 214 (1995). The third special defense was stricken because mitigation of damages is not a cognizable special defense. Union Savings Bank of Danbury v. Barry, Superior Court, judicial district of Danbury, Docket No. 320962 (March 14, 1996,Moraghan, J.).2
So ends the courtesy to counsel.
Moraghan, J.T.R.